Citation Nr: 0704764	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  01-01 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court or CAVC).  In a June 2006 Order, the 
Court endorsed a June 2006 joint motion for remand and 
remanded the matter for compliance with the instructions in 
the joint motion.  Although the CAVC did not explicitly state 
that the April 2005 Board decision that denied the service 
connection claim was vacated, it appears that this was the 
intent.  The Board cannot, on its own initiative, vacate the 
2005 decision in this case, because it does not fit within 
one of the regulatory grounds for vacating a decision found 
at 38 C.F.R. § 20.904.  The Board will proceed on the 
assumption that the CAVC Order endorsing the joint motion 
included a determination that the underlying Board decision 
should be vacated.

At the time of the April 2005 Board decision, this matter had 
returned to the Board from September 2003 and May 2004 
remands.  The appeal originated from a May 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, which denied service 
connection for a left foot disorder.

The veteran and his wife testified before the undersigned at 
a February 2005 videoconference hearing.  A transcript has 
been associated with the file.


FINDINGS OF FACT

1.  At entry to service, no left foot disorder was noted.

2.  There is clear and unmistakable evidence that the veteran 
entered active duty with a pre-existing left foot problem, 
due to a significant laceration injury incurred during his 
early teenage years.

3.  There is clear and unmistakable medical evidence that the 
pre-existing left foot condition did not undergo increase in 
disability or chronic aggravation during service.

4.  The veteran has arthritis in the left foot, diagnosed 
decades after service, with no evidence of manifestation 
thereof to a compensable degree within one year after 
discharge.

5.  There is no persuasive medical evidence of an etiological 
relationship between the claimed left foot disorder and 
active duty.


CONCLUSIONS OF LAW

1.  The presumption of soundness attaches for a left foot 
disorder.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. 
§§ 3.304, 3.306 (2006); Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).

2.  The presumption of soundness for conditions resulting 
from a laceration of the left foot has been rebutted by clear 
and unmistakable evidence.  38 U.S.C.A. §§ 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.304, 3.306 (2006); Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).

3.  The veteran's left foot disorder, resulting from a 
laceration of the left foot, did not undergo permanent 
aggravation or increase in disability during active service.  
38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 
3.306 (2006); VAOPGCPREC 3-03 (July 16, 2003); Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

4.  A left foot disorder was not incurred in active service; 
nor can one be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. 
§ 3.304(b) (2006).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  38 U.S.C. 
§ 1111 (West 2002).  Where there is "clear and 
unmistakable" evidence that the injury or disease claimed 
pre-existed service and was not aggravated during service, 
the presumption of soundness does not attach.  Id.  

The law further provides that the burden to rebut the 
presumption and show no aggravation of a pre-existing disease 
or disorder during service is an onerous one that lies with 
the government.  See, e.g., Cotant v. Principi, 17 Vet. App. 
117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  Importantly, VA Office of the General Counsel 
determined that VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder and 
that it was not aggravated during service.  See VAOPGCPREC 3-
03 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Id.  The Board must follow the 
precedent opinions of the General Counsel.  38 U.S.C.A. § 
7104(c) (West 2002).

As noted in a recent decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit), Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004):

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness 
by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not 
aggravated by service.  The government may show a 
lack of aggravation by establishing that there was 
no increase in disability during service or that 
any "increase in disability [was] due to the 
natural progress of the" preexisting condition. 
38 U.S.C. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under § 1111, 
the veteran's claim is one for service connection.  
This means that no deduction for the degree of 
disability existing at the time of entrance will 
be made if a rating is awarded.  See 38 C.F.R. § 
3.322.

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service 
and was not aggravated by service.

Under 38 C.F.R. § 3.304, the standard for clear and 
unmistakable evidence is that the determination of inception 
"should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular...disease...."  

At entry to active duty August 1966, the veteran had a 
physical examination.  There is no notation on his induction 
examination report that notes a left foot disorder.  The 
examination findings list the veteran's entire 
musculoskeletal system as normal.  As such, the presumption 
of soundness attaches and clear and unmistakable evidence 
must exist to rebut it.  

The Board finds that the presumption of soundness is rebutted 
by reason of the clear and unmistakable evidence of record 
that the veteran had a left foot disorder at entry to 
service.  38 C.F.R. § 3.306 (2006).  The veteran's service 
medical records are silent for either complaint of or 
treatment for a foot problem.  The treatment records closest 
to a foot complaint are two notations of sore ankles in 
September 1966.  No diagnosis was given, and the veteran 
received ace bandage wraps of his ankles on each occasion.  
At a May 1994 VA examination performed in relation to a 
circulation problem claim, the examiner noted that the third 
and fourth toes of the left foot were underdeveloped.  A June 
1994 VA examination noted neurological abnormality of a small 
area of the left forefoot.  At a January 2003 VA examination 
performed in association with this claim, the examiner 
diagnosed the veteran as being status post severe laceration 
of the plantar aspect of the left forefoot and toes with 
traumatic arthritis.  There are other diagnoses to this 
effect.  Multiple examiners have related these injuries to a 
laceration that the veteran suffered in his early teens.  The 
veteran has indicated that he had a laceration as the result 
of a lawn mower accident while in his early teens.  The 
veteran's statements regarding pre-service existence of a 
condition are of no effect unless other data establishes the 
fact.  38 C.F.R. § 3.304(b)(3).  Here, the veteran's 
statements regarding the laceration and the diagnoses of the 
left foot disorder are in accord.  All of the relevant 
medical evidence points toward a laceration of the left 
forefoot prior to service, resulting in the current left foot 
disorder.  Therefore, the Board finds that the presumption of 
soundness is rebutted by reason of the clear and unmistakable 
evidence of record that the veteran had a left foot disorder 
at entry to service.  

Under the second prong of the Wagner test, any permanent 
increase in the severity of a disorder is presumed to have 
been the result of aggravation during service.  The 
presumption may be rebutted by clear and unmistakable 
evidence showing either no increase in the severity of the 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition.  

The Board concludes that the pre-existing left foot problem 
did not undergo chronic aggravation beyond a normal progress 
of the disorder during active service.  From induction in 
August 1966 to separation in June 1968, the veteran's service 
medical records are clear of any diagnosis or complaint 
regarding the veteran's left foot.  The remaining medical 
treatment evidence dates from January 1991 to the present.  
Addressing the question of a relationship between the current 
condition and service aggravation are four medical opinions.  
The Board will first present the relevant additional 
treatment evidence, then the opinions.  

As a preliminary matter, the Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss that his 
left foot hurt during training.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  Accordingly, the Board cannot accept his 
statements that his condition was permanently aggravated by 
service.  

The veteran's left foot was examined in 1994 as part of 
claims for service connection for circulation problems and 
peripheral neuropathy.  At the May examination for 
circulation, the examiner noted that the third and fourth 
toes were underdeveloped, with pain when he walks.  The 
veteran denied rest pain or claudication ("limping or 
lameness," Dorland's Illustrated Medical Dictionary 373 
(30th ed. 2003)).  At the June neurological examination, the 
veteran had no symptoms of peripheral neuropathy.  He had 
"some localized problems in the left foot...he has occasional 
discomfort in the left foot and has a small area where he 
doesn't feel things normally."  The doctor noted that the 
examination was essentially normal, "with the exception of a 
little area mainly on the sole of the left foot which dates 
back to his childhood problem."  This problem is, 
presumably, the laceration.  The examiner indicated that the 
neurological problems in the left foot "ha[d] not changed."  

In September 1998, the veteran was seen for a variety of 
problems.  In particular, the veteran complained of 
increasing pain that radiated up his leg.  In December 1998, 
a podiatry note indicated that the veteran had a neuroma ("a 
tumor growing from a nerve or made up largely of nerve cells 
and nerve fibers," Dorland's Illustrated Medical Dictionary 
1256 (30th ed. 2003)).

Review of the treatment records and the veteran's statements 
shows that the veteran has suffered no further injury to his 
left foot.  While there are a few complaints of pain in the 
foot in other records, none clearly assesses or diagnoses the 
symptoms or their cause.  The Board will proceed to the 
medical opinions.  

The first opinion was given by a VA podiatrist in July 2002.  
This doctor diagnosed the veteran with "contracted foot, 
neuroma, secondary to trauma" (referring to lawnmower 
injury), and said: "[the veteran] should be service 
connected for injury because of training during active duty 
stage would have resulted [in] a severe aggravation of this 
condition."

The next opinion was given with the January 2003 VA 
examination mentioned above.  On review of the veteran's 
medical history as documented in the claims file and 
examination the veteran, the doctor's specific diagnosis was 
status post severe laceration, plantar aspect of the left 
forefoot and toes; status post traumatic arthritis, 
interphalangeal joints of the second and fourth toes; status 
post fusion of the interphalangeal joints of the third toe; 
and neuroma, scar of left forefoot.  The doctor also noted 
healed fracture of the second, third and fourth toe.  The 
third toe was shortened and deformed with no motion in the 
interphalangeal joints.  The fourth toe was also described as 
shortened.  The veteran had limited passive motion in the 
interphalangeal joints of the second and fourth toes but no 
active flexion.  Sensation was diminished on the plantar 
aspect of the second, third and fourth toes, with good 
sensation on the dorsal aspect.  This doctor concluded, 
essentially, that active duty might have caused some 
temporary symptoms related to the pre-existing left foot 
problems, but no long term residuals resulted from service, 
and opined that "it is more likely than not that the injury 
sustained at the age of 14, prior to [active service] . . . 
is the cause of [the veteran's] current left foot condition 
with low long-term aggravation resulting from his military 
duty."

In a May 2003 report, a private doctor, Dr. Rolling, noted 
that the veteran had dislocated third and fourth toes of the 
left foot; arthritic changes in the left foot; and lateral 
plantar nerve lesion secondary to nerve entrapment with 
positive tenel sign. The doctor opined that the veteran's 
left foot problems are related to service, as service 
"caused aggravation of the pain and has made the pain into a 
chronic situation."  He also stated, in pertinent part: "I 
believe that this injury is military related secondary to 
combat boot wear, especially with running in the 1960's 
Vietnam era . . . ."

Fourth, in October 2004, after a review of relevant medical 
history (not based upon another physical examination of the 
veteran, as another physical examination was deemed 
unnecessary by the doctor), a VA physician specifically 
addressed the issue of nexus or aggravation in light of 
apparently conflicting opinions presented above. The 
physician concluded that the veteran did enter service with a 
pre-existing left foot problem; that the natural process of 
aging during some three decades post-discharge has 
contributed to increased symptomatology related to the left 
foot; that there is no objective evidence that the pre-
existing foot problem underwent permanent damage during 
service; and, given development of neuroma 30 years after 
discharge, "it is far more likely than not" that the 
natural process of aging led to the development of neuroma, 
the primary source of current symptoms related to the left 
foot.

These examinations, when compared, provide important details.  
The Board notes that the veteran's symptoms manifested as 
follows: pain on walking; multiple fractures to the phalanges 
of the second, third and fourth toes which were considered 
well healed; local area neurological disorder of the plantar 
aspect of the foot causing diminished sensation; a scar 
running across the bottom of the foot; third and fourth toes 
variously described as "shortened," "underdeveloped," and 
"deformed;" arthritic changes to the joints of the second, 
third and fourth toes; and the development of a neuroma 
around 1998.  These facts weigh heavily against the claim.  
As of June 1994, the neurological symptoms had not worsened.  
The toe deformities were manifest in May 1994.  As of January 
2003, the fractures were well healed, with no further 
injuries to the foot.  That the veteran experiences pain on 
using his left foot is readily conceded by the Board; however 
there are no objective criteria to evaluate that pain.  The 
neurological abnormality described in the June 1994 
examination report appears to be the same as the diminished 
sensation described in the January 2003 examination report.  
The healed fractures noted at the January 2003 examination 
appear to be the residuals of the original injury, because no 
intervening trauma is noted.  Hence, the shortening and 
deformity of the toes noted in May1994 appears to be 
residuals of the original injury.  The symptoms not a part of 
the original injury appear to be the arthritic changes and 
the neuroma, which developed during the 1990's, close to 
thirty years post service.  

When considering the opinions individually, they also weigh 
heavily against the claim.  The October 2004 medical opinion, 
which most strongly disfavors a finding of aggravation, 
unequivocally states that the current disorder and 
symptomatology are due to the natural progress of a pre-
existing condition, and not due to any temporary flare-up 
during service, and that there is absolutely no objective 
evidence of chronic aggravation during service.  This opinion 
was founded on a complete review of the veteran's file, 
including the contrary opinions.  The reviewer had complete 
access to the veteran's complete course of treatment, as it 
appears on the record.  

Dr. Rolling's May 2003 opinion, which is most favorable to 
the claim, is of minimum material value here for a number of 
reasons.  The May 2003 opinion does not appear to have been 
made upon review of the veteran's service medical records or 
the intervening examinations performed in 1994.  This opinion 
appears to have been given entirely on the reported history 
provided by the veteran.  As the veteran is not competent to 
diagnose himself, Rucker, supra, a diagnosis relying solely 
on his word is entitled to little weight.  The Board also 
notes that this opinion was given after the development of 
additional symptomatology, i.e., the neuroma, making review 
of the veteran's course of treatment particularly important 
for an assessment of aggravation.  The Board may find medical 
reports incredible if the report relies on statement by the 
veteran which the Board rejects.  See Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006).  There is no explanation of the 
bases or rationale for his opinion, other than a citation of 
the veteran's reported accounting of exacerbation during 
service.  Given that the record indicates that the 
neurological symptoms and fracture residuals appeared 
constant over time, some explanation of which symptoms had 
been aggravated is necessary.  

The July 2002 VA podiatrist's opinion is also of little 
value.  The opinion states that "training during active 
duty...would have resulted [in] a severe aggravation...."  There 
is no indication that the podiatrist reviewed the veteran's 
service medical records.  The lack of any inservice complaint 
related to his feet is of great consequence to the resolution 
to this case.  The examiner indicated that the pre-service 
laceration had caused rigid deformities of the second, third 
and fourth toes.  As with Dr. Rolling's opinion, the 
podiatrist apparently relied, in large part, upon the 
veteran's report that he, the veteran, was told that "army-
issued boots in training area" resulted in the exacerbation 
of his current problems.  It is not known who might have 
advised the veteran that this was the case, as there is no 
medical evidence of record dated through July 2002 showing 
that a doctor opined that this was the case.  (Dr. Rolling's 
opinion was not issued until 2003.)  Moreover, this 
podiatrist apparently did not review the veteran's relevant 
medical history, including key records such as the service 
medical records, as he apparently saw the veteran once only 
for the purposes of podiatry consultation and not in 
connection with a C&P examination.  Most importantly, this 
podiatrist does not explain at all the rationale or bases for 
this opinion that "severe aggravation" had occurred.  Just 
as with Dr. Rolling's opinion, there is no explanation of 
what the aggravation actually was. 

Finally, the January 2003 VA physician's opinion ultimately 
concluded that the pre-existing foot injury more likely than 
not is the cause of the current foot problems, even though he 
seems to concede "low long-term aggravation" during 
service.  The Board has carefully reviewed this doctor's 
report, taking into consideration the context of his ultimate 
opinion sentence found at the end of the report.  It is noted 
that, in the immediately preceding paragraph, this doctor 
also said, in relevant part: "The injury definitely occurred 
at the age of 14 or 15, prior to his entrance into military 
service.  Military service may at times have caused some 
temporary aggravation of his symptoms but no long-term 
problems."  Thus, the Board finds it reasonable to interpret 
this doctor's opinion to mean that, while he cannot 
absolutely and undoubtedly rule out the possibility of 
aggravation, even to a minor degree, what he can conclude is 
that, at bottom, if there was any aggravation, it would at 
best be to a "low" degree, and that problematic, long-term 
worsening was not caused by service.

The Board acknowledges that the above (January 2003) opinion 
leaves open some room, albeit minor, for doubt as to whether 
aggravation might have occurred.  However, again, ultimately, 
it significantly disfavors the claim.  Moreover, considering 
this opinion along with the 2004 VA opinion, the evidence 
against finding of aggravation is highly unfavorable.  The 
Board also notes that the examiner used the phrase, "more 
likely than not."  This phrase is used in the ordinary 
service connection context where the standard of proof is one 
of equipoise.  While this opinion would, by itself, be 
insufficient to meet the clear and unmistakable evidence 
standard, it does provide important support to the October 
2004 opinion which can meet the clear and unmistakable 
standard.  

The Board must evaluate these conflicting opinions in 
accordance with the standard for clear and unmistakable 
evidence, requiring "thorough analysis of the evidentiary 
showing and careful correlation of all material facts."  As 
described above, the treatment records and examinations, when 
taken together, show a fairly stable disability picture from 
1994 through 2003.  The main additional symptom that appeared 
was the neuroma.  These facts would have been apparent to an 
examiner reviewing the claims file, but not to those without 
it.  Opinions based on such a review are entitled to far 
greater weight because they contain "thorough analysis of 
the evidentiary showing and careful correlation of all 
material facts," as required by law.  See 38 C.F.R. § 3.304.  
Because the opinions founded on review of the claims file and 
the complete evidentiary record show that the veteran's left 
foot disorder was not aggravated by service and the treatment 
records showed stable symptoms from the accident until 1994, 
the Board finds that the evidence clearly and unmistakably 
shows that the veteran's left foot disorder was not 
aggravated by service.  

In sum, the left foot disorder was not noted at entry to 
service and the presumption of soundness attaches.  The Board 
finds, however, that the evidence shows that the veteran's 
left foot disorder clearly and unmistakably pre-existed 
service and clearly and unmistakably was not aggravated by 
service.  Accordingly, the Board concludes that the 
presumption of soundness has been rebutted.  See 38 C.F.R. 
§ 3.306.  As the burden for presumptive service connection 
for aggravation has not been met, consideration of direct 
service connection is in order.  The standard to show direct 
service connection is equipoise.  The standard for clear and 
unmistakable evidence greatly exceeds the standard of 
equipoise.  As the Board has found that the veteran's 
disability was not incurred in or aggravated by service by 
clear and unmistakable evidence, the claim for service 
connection for a left foot disorder must be denied.  See 
38 C.F.R. § 3.303.  

In the alternative, where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The evidence of record does not show arthritis during 
service or during the first year post service, nor has the 
veteran alleged that arthritis did become manifest within 
that year.  The presumption is, therefore, inapplicable.  To 
the extent to which his disorder is manifested by arthritis, 
arthritis did not become compensable to a 10 percent degree 
within one year of service.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
evidence is clearly and unmistakably against the claim for 
service connection for a left foot disorder.  See Gilbert, 1 
Vet. App. at 53.


Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in November 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Although this letter was 
not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in November 2003, he 
responded with additional argument and indicated all of his 
treatment was through VA in December 2003.  The RO obtained 
the veteran's treatment records and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in December 2003.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The 
November 2003 letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  Since the Board has concluded that clear and 
unmistakable evidence is against the claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran identified private treatment he 
received post service, but also indicated that the hospital 
had been closed and the doctor had died in the meantime.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded medical examination to obtain an 
opinion as to whether his left foot condition was aggravated 
by service.  Further examination or opinion is not needed on 
the left foot claim because, at a minimum, there is clear and 
unmistakable evidence that the claimed condition may not be 
associated with the veteran's military service.  This is 
discussed in more detail above.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a left foot disorder is 
denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


